Citation Nr: 0605722
Decision Date: 01/25/06	Archive Date: 03/02/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  04-33 861	)	DATE JAN 25 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active service from July 1963 to June 1968.

This appeal arises from a February 2004 rating decision by the Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans' Affairs (VA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VAs duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).

After the veterans claim was received in May 2003, the RO, in letters dated in November and December 2003, informed the veteran that evidence demonstrating a nexus between his current condition and his service was needed to support his service-connection claim.  The RO indicated that it would provide him a VA examination and obtain a medical opinion if deemed necessary.  The RO did not clearly inform him that private medical opinions and medical examination records could be used to demonstrate nexus as well, nor was he informed that he could submit such an opinion.  In a nonprecedential decision in December 2005, a Judge for the United States Court of Appeals for Veterans Claims held that by failing to inform a claimant that a private medical opinion could demonstrate the necessary nexus, the notice letters discouraged the veteran from obtaining such evidence.  Wineman v. Nicholson, 2005 WL 3591005 (2005).  In the Wineman case, the Court held that the veteran was not given a meaningful opportunity to effectively participate in the processing of his claim by means of actual knowledge or constructive notice of the evidence or information necessary to substantiate his claim.

In written correspondence dated in November 2003 the veteran stated that all pre employment exams have shown hearing loss and in a statement dated in October 2004 the veteran stated that he had been told on every physical exam sinse [sic] Viet Nam that he had hearing loss, with the implication being that he had had multiple physical examinations since his military service.  However, the record contains no evidence that supports this contention.  The veteran should be advised to provide copies of the examination reports and, if requested, VA should attempt to obtain records of any such examination reports.

The audiologist who examined the veteran for disability evaluation purposes for VA in January 2004 concluded that it was less likely than not that the veterans current hearing loss was related to his military service.  The examiner based this opinion, in part, upon his review of audiograms in the service medical records at enlistment in 1963, in June 1965, and at separation in 1968.  However, the service medical records also contain the results of an audiogram done in November 1967, to which the examiner did not refer.  This audiogram reflects readings of 50 and 15 (55 and 20 when converted from ASA units to ISO units) at 4000 Hertz for the right ear and the left ear respectively.  The records in this case should be sent back to the examiner so that he can determine whether he would alter his opinion in light of these in-service abnormal audiogram findings.

Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following development:

1. The veteran should be requested to provide records of medical examinations he has undergone since his release from service which reflect that hearing loss was identified.  He should be informed that if he wishes VA to assist him in obtaining such records, he should provide VA with sufficient information to identify and locate the existing records.

2. The veteran should be advised that he may obtain and submit a private medical opinion in support of his claim that his current hearing loss is due to his exposure to loud noise during service.  He should be provided with copies of his service medical records and the report of the January 2004 VA examination for use in obtaining such a medical opinion so that any private medical opinion will be based upon the evidentiary record and not simply upon history as reported by the veteran.

3. The records in this case should be sent to the audiologist who examined the veteran in February 2004 and he should be asked to review the results of the in-service audiogram done on November 2, 1967, which reflects reading of 50 and 15 (55 and 20 when converted from ASA units to ISO units) at 4000 Hertz for the right ear and the left ear respectively.  The audiologist should be asked to comment on the validity or reliability of the June 1968 audiogram in light of the abnormal results noted on audiograms in 1963, 1965, and 1967.  The audiologist should also be requested to state whether the 1967 findings warrant any change in his opinion as to whether the veterans current hearing loss began during his military service or is related to noise exposure therein.  If the audiologist who examined the veteran in 2004 is no longer available, the veteran should be scheduled for another examination and another opinion should be obtained as to a nexus between any current hearing loss and the veterans military service.

4. If any additional information or evidence is received in support of the veterans claim, the RO should re-adjudicate the issue on appeal.  If the benefits sought remain denied, the veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).


